59 F.3d 1095
UNITED STATES of America, Plaintiff-Appellee,v.Thermon PHILLIPS, E.B. Rich, USX Corporation a/k/a UnitedStates Steel Corporation, Defendants-Appellants.
No. 90-7721.
United States Court of Appeals,Eleventh Circuit.
July 12, 1995.

Albert C. Bowen, Jr., Beddow, Erben & Bowen, Tommy Nail, Birmingham, AL, for Phillips.
J. Mark White, White, Dunn & Booker, Birmingham, AL, for Rich.
William N. Clark, L. Drew Redden, Redden, Mills & Clark, Birmingham, AL, W. Thomas McGough, Jr., Leonard L. Scheinholtz, Reed, Smith, Shaw & McClay, Pittsburgh, PA, William Bittman, Reed, Smith, Shaw & McClay, Washington, DC, J. Michael Jarboe, Pittsburgh, PA, for USX.
Frank W. Donaldson, U.S. Atty., Michael V. Rasmussen, Asst. U.S. Atty., Birmingham, AL, for appellee.
Dixie L. Atwater, Ogletree, Deakins, Nash, Smoak & Stewart, Washington, DC, for amicus curiae Chamber of Commerce.
Appeals from the United States District Court, Northern District of Alabama (No. CR89-HM-253-S);  E.B. Haltom, Jr., Judge.
Before TJOFLAT, Chief Judge, COX, Circuit Judge, and FAY, Senior Circuit Judge.

ORDER AMENDING OPINION

1
The opinion published at 19 F.3d 1565 (11th Cir.1994) is amended as follows to correct a clerical error:


2
1. The number "1108" is deleted and is replaced with "1028" in the following sentences:


3
(a) the final sentence of the third paragraph on page 1583 (located on the right side of the page below the block quote portion of the paragraph);


4
(b) the second and third sentences of the fourth paragraph on page 1583 (located on the bottom right side of the page);


5
(c) the first and third sentences of the first paragraph on page 1584 (located on the left side of the page).


6
2. The second sentence of the first paragraph on page 1584 (located on the left side of the page) is amended to read:


7
Under this interpretation, sections 1131 and 1028 serve distinct purposes;  the term "willfully" as used in section 1131 ensures that the act was done voluntarily and not by accident or mistake;  and section 1028 provides the proper scope of defenses in accordance with the codified "prudent man" standard as determined by Congress.